388 So.2d 127 (1980)
CITY OF PLAQUEMINE
v.
Honorable Joseph B. DUPONT, Sr.
Nos. 13601, 13602.
Court of Appeal of Louisiana, First Circuit.
July 9, 1980.
Patrick W. Pendley, Freeman & Pendley, Plaquemine, for plaintiff-appellant City of Plaquemine.
William C. Dupont, Dupont, Dupont & Dupont, Plaquemine, for defendants-appellees Hon. Joseph B. Dupont, Sr. & Richard Medlen.
*128 Before EDWARDS, LEAR and WATKINS, JJ.
LEAR, Judge.
This is an action to remove from office the Judge of the City Court, City of Plaquemine. The defendant filed exceptions of lack of jurisdiction and no cause or right of action. The exceptions of no cause or right of action were upheld, and by supplementary written reasons, the exception to the district court's jurisdiction was likewise held. Plaintiff City appeals. Defendant filed a motion to dismiss the appeal.
The City of Plaquemine admits on appeal that because the recent decision of the Louisiana Supreme Court in Small v. Guste, 383 So.2d 1011 (La.1980) interpreting Art. 5, Sec. 25 of the Louisiana Constitution of 1974, holds the cited Constitutional provision, in permitting the removal of judges by the Louisiana Supreme Court, affords the sole way in which a judge can be removed from office, this Court is without jurisdiction to remove defendant.
Plaintiff contends, however, that this Court is vested with the jurisdiction to limit the territorial jurisdiction of the Plaquemine City Court. We have examined the record quite thoroughly, and find that the question of the territorial jurisdiction of the Plaquemine City Court was never raised in the trial court, in pleadings or otherwise. Consequently, that question is not at issue before this Court.
The appeal is dismissed for want of jurisdiction, at plaintiff's cost.
APPEAL DISMISSED.